DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 20th, 2022 has been entered. Claims 1-3 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dron et al. (US 2009/0032673 A1) in view of Zheng et al. (US 2014/0061426 A1).

Regarding claim 1, Dron teaches a rear engine attachment system for an engine of an aircraft (“The present invention relates to a suspension for suspending a turbine engine from the structure of an aircraft”, Abstract), the rear engine attachment system comprising: an attachment wall with a lower surface , a rear engine attachment (Fig. 1) comprising a beam (Fig. 1, “beam”, 1) that is fixed against the lower surface (“A central stud 23 secured to the platform cooperates with the structure of the aircraft and reacts shear loads between the suspension and the structure”, para. [0022]) and to which a first rod and a second rod are fixed (Fig. 1, “link rods” 6 & 8), wherein each rod is fixed to the beam in an articulated manner by at least one first connection point (Fig. 1, at “spindle” 31 & 51), and is configured to be fixed to the engine in an articulated manner by at least one second connection point (Fig. 1, lower holes of each of the two “link rods” 6 & 8), the beam comprising a front fitting (Fig. 4, “plate”, 10a), a rear fitting (Fig. 4, “plate”, 10f) and an intermediate fitting (Fig. 4, “plates”, 10b-10e), wherein the front fitting is disposed in front of the rear fitting and wherein the intermediate fitting is disposed between the front fitting and the rear fitting (Fig. 4 shows “plate” 10a in front of “plate” 10b and “plates” 10b-10e is disposed between “plates” 10 & 10f), wherein the intermediate fitting has a shoe (Fig. 4, part joining the plates 10b and 10e at the level of the “platform” 2) and an intermediate clevis (Fig. 4, lower part of the “plates” 10b-10e forming a U) secured to the shoe (Fig. 4 shows “plates” 10b-10e clevis secured to “platform” 2) and realized by a front flank (Fig. 4, front part of “plate” 10b) and a rear flank (Fig. 4, rear part of “plate” 10e) and wherein the shoe has an upper face oriented upward (Fig. 4, top surface of “platform” 2) and a lower face oriented downward (Fig. 4, bottom surface of “platform” 2), in that the upper face of the shoe is pressed against the lower surface of the attachment wall (“A central stud 23 secured to the platform cooperates with the structure of the aircraft and reacts shear loads between the suspension and the structure”, para. [0022], thus “platform” 2 is against an attachment wall of the aircraft), wherein the front fitting is formed as a bracket (Fig. 4, “plate” 10a shown formed as an L shaped bracket) and has a front base (Fig. 4, upper horizontal part of “plate” 10a) and a front wall (Fig. 4, lower vertical part of “plate” 10a) secured to the front base (Fig. 4 shows the base and wall of “plate” 10a is secured to one another), wherein the front base is pressed against the lower face of the shoe (Fig. 4 shows “plate” 10a base pressed to lower surface of “platform” 2) and wherein the front wall is disposed in front of the front flank and pressed against the front flank (Fig. 4 shows “plate” 10a pressed against “plate” 10b), wherein the rear fitting is formed as a bracket (Fig. 4, “plate” 10f shown formed as an L shaped bracket) and has a rear base (Fig. 4, upper horizontal part of “plate” 10f) and a rear wall (Fig. 4, lower vertical part of “plate” 10f) secured to the rear base (Fig. 4 shows the base and wall of “plate” 10f is secured to one another), wherein the rear base is pressed against the lower face of the shoe (Fig. 4 shows “plate” 10f base pressed to lower surface of “platform” 2) and wherein the rear wall is disposed behind the rear flank and pressed against the rear flank (Fig. 4 shows “plate” 10f pressed against “plate” 10e), wherein, for each first connection point (Fig. 1, at “spindles”, 31 & 51), the clevis of the beam is formed by the intermediate clevis (Fig. 4, “plates” 10b-10e) that is sandwiched between the front wall (Fig. 4, “plate” 10a) and the rear wall (Fig. 4, “plate” 10f), wherein a pin realizing the first connection point passes in succession through a bore in the front wall, a bore in the front flank, a bore in either the first rod or the second rod, a bore in the rear flank and a bore in the rear wall (Fig. 1, “spindles” 31 & 51 shown passing through “plates” 10a-10f and “links” 6 & 8), and wherein the beam is fixed to the attachment wall by bolts (Fig. 1, “holes”, 21 & 23; “The platform is attached to the structure by attachment means, not visible, such as bolts slipped into the holes 21. A central stud 23 secured to the platform cooperates with the structure of the aircraft and reacts shear loads between the suspension and the structure”, para. [0022]), wherein each bolt passes through a bore in the front base or in the rear base (Fig. 4, “holes” 21 of front “plate” 10a and “holes” 21), a bore in the shoe (Fig. 4, “central stud” 23 of “platform” 23).
Dron does not expressly disclose an engine pylon comprising, in its lower part, a lower spar; a bore in the lower spar.
However, in an analogous aircraft engine attachment art, Zheng teaches an engine pylon (Fig. 1) comprising, in its lower part, a lower spar (Figs. 1-2, “pylon”, 70); a bore in the lower spar (Fig. 2, bores shown at least at 108 & 112).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dron to further include an engine pylon comprising, in its lower part, a lower spar; a bore in the lower spar, as taught by Zheng, since Dron discusses a suspended attachment to an aircraft (Abstract and Para. [0022]), it would have been obvious to one skilled in the art to conclude that the attachment system of Dron is capable of being used with traditional aircraft engine pylon spar system disclosed by Zheng. 

Regarding claim 3, Dron as modified by Zheng teaches an aircraft having a structure, an engine and a rear engine attachment system according to claim 1 (see claim 1 above), wherein the engine pylon is fixed to the structure (Zheng, Fig. 1; note, described by Dron as well in the Abstract), and wherein a rear part of the engine is fixed to the at least one second connection point (Dron, Fig. 1, “arm”, 4).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dron et al. (US 2009/0032673 A1) in view of Zheng et al. (US 2014/0061426 A1), further in view of Levert et al. (US 2003/0025033 A1).

Regarding claim 2, Dron as modified by Zheng teaches the rear engine attachment system according to claim 1 but does not expressly disclose further comprising a backup safety fixing point that is activated in an event of failure of a primary load path and that creates an auxiliary load path between the engine and the engine pylon, wherein the backup safety fixing point is made up of a clevis provided in the beam and a pin that is fitted into bores in the clevis and that passes through a bore in the engine, of which a diameter is greater than a diameter of the pin, wherein the clevis of the beam is formed by the intermediate clevis that is sandwiched between the front wall and the rear wall, and wherein a pin realizing the backup safety fixing point passes in succession through a bore in the front wall, a bore in the front flank, the bore in the engine, a bore in the rear flank and a bore in the rear wall
However, Zheng further teaches comprising a backup safety fixing point (Figs. 2-4, “waiting link”, 76) that is activated in an event of failure of a primary load path and that creates an auxiliary load path between the engine and the engine pylon (“If one of the primary links 74 fails, the gas turbine engine 20 drops relative to the pylon 70 in a substantially downwardly direction X. In response to the gravity of the gas turbine engine 20, the waiting link 76 becomes engages”, para. [0053]), wherein the backup safety fixing point is made up of a pin (Fig. 2, “member” 114, shown as a pin) that is fitted into a bore (Fig. 2, hole around 114) in the engine (Fig. 2, plate behind 76, outlined with a dashed line), of which a diameter is greater than a diameter of the pin (Fig. 2, diameter of hole at 114 shown larger than the diameter of “member” 114), and wherein the pin realizing the backup safety fixing point (Fig. 2, “member” 114 in “waiting link” 76) passes in succession through a bore in the front wall (Fig. 2, hole around “member” 114; Fig. 4 shows front and rear wall of 76), the bore in the engine (Fig. 2, plate with bore behind 76, outlined with a dashed line), bore in the rear wall (Fig. 2, hole around “member” 114; Fig. 4 shows front and rear wall of 76).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dron as modified by Zheng comprising a backup safety fixing point that is activated in an event of failure of a primary load path and that creates an auxiliary load path between the engine and the engine pylon, wherein the backup safety fixing point is made up of a pin that is fitted into a bore in the engine, of which a diameter is greater than a diameter of the pin, and wherein the pin realizing the backup safety fixing point  passes in succession through a bore in the front wall, the bore in the engine, bore in the rear wall, as further taught by Zheng, to prevent total mechanical failure in the event of a single link failure with one configuration of a known safety feature implemented in engine attachments.
	Dron as modified by Zheng does not expressly disclose wherein the backup safety fixing point is made up of a clevis provided in the beam, the pin that is fitted into bores in the clevis; wherein the clevis of the beam is formed by the intermediate clevis that is sandwiched between the front wall and the rear wall; a bore in the front flank, a bore in the rear flank. 
	However, in an analogous aircraft engine attachment art, Levert teaches wherein the fixing point is made up of a clevis (Fig. 1, “yokes”, 34 & 36) provided in the beam (Fig. 1), the pin (Fig. 2, “bolt”, 42) that is fitted into bores in the clevis (Fig. 2 shows “bolt” 42 through bores of “yoke” 34); wherein the clevis of the beam (Fig. 1) is formed by the intermediate clevis that is sandwiched between the front wall and the rear wall (Fig. 4 shows 34b between front and back walls of “yokes” 34); a bore in the front flank, a bore in the rear flank (Fig. 2 shows bores through each wall and flanke of “yoke” 34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dron as modified by Zheng wherein the backup safety fixing point is made up of a clevis provided in the beam, the pin that is fitted into bores in the clevis; wherein the clevis of the beam is formed by the intermediate clevis that is sandwiched between the front wall and the rear wall; a bore in the front flank, a bore in the rear flank, as taught by Levert, to reinforce the attachment at the engine similar to the clevis attachments taught by Dron.


Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Dron as modified by Zheng does not directly disclose an engine pylon comprising, in its lower part, a lower spar; a bore in the lower spar, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, while Dron does not expressly disclose an engine pylon comprising, in its lower part, a lower spar; a bore in the lower spar, in an analogous aircraft engine attachment art, Zheng teaches an engine pylon (Fig. 1) comprising, in its lower part, a lower spar (Figs. 1-2, “pylon”, 70); a bore in the lower spar (Fig. 2, bores shown at least at 108 & 112).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dron to further include an engine pylon comprising, in its lower part, a lower spar; a bore in the lower spar, as taught by Zheng, since Dron discusses a suspended attachment to an aircraft (Abstract and Para. [0022]), it would have been obvious to one skilled in the art to conclude that the attachment system of Dron is capable of being used with traditional aircraft engine pylon spar system disclosed by Zheng. Further, it has been held that rearranging parts of an invention, such as arranging the “suspension  for a turbine engine” (Dron, Title) as taught by Dron at the lower part of an engine pylon as taught by Zheng, involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647